               Case 1:15-cv-09003-LTS-SN Document 293 Filed 01/28/20 Page 1of1


               SF
                                  BOIES
                                  SCHILLER
              .......             FLEXNER


                                                                            January 28, 2020
      Via Electronic Filing
                                                                                              r.::::=========-========·~
                                                                                               CSDC SD~Y               1:
     Hon. Laura Taylor Swain                                                                                                 I\
                                                                                                 DOCU~lE~T                   !
     United States District Court
       for the Southern District of New York                                                     ELECTRO'-'!-:· \l.LY FILED \.
     Daniel Patrick Moynihan
     United States Courthouse
     500 Pearl Street                    ~JiEi\~O                    ENDORSED
     New York, NY 10007-1312

                Re: Centauro Liquid Opportunities Master Fund, L.P. v. Bazzoni, et al., No. 15-cv-
                9003 (L TS) (SN)

      Your Honor:

            This Firm represents Centauro Liquid Opportunities Master Fund, L.P. ("Centauro"). We
     write on behalf of all parties to request an adjournment of the February 7, 2020 final pretrial
     conference. See ECF No. 272.

             As directed by the Court, the parties have made submissions regarding the Court's
     personal jurisdiction over defendants Elemento Ltd. and Mr. Bazzoni (see ECF Nos. 276, 282,
     287-292), the resolution of which will clarify which issues and parties remain for trial.
     Accordingly, the parties request that the final pretrial conference be adjourned sine die, and re-
     calendared 60 days after the Court issues an order resolving the jurisdictional dispute. This is
     the eighth request from the parties to adjourn the final pretrial conference.


                                                                  Respectfully submitted,

                                                                  /s/ Byron Pacheco
                                                                  Boies Schiller Flexner LLP
                                                                  Counsel for Plaintiff Centauro


     Copies to: Counsel of Record (via ECF)




SO ORDERED:


f   ~ 8 ~1~~-                                  BOIES SCHILLER FLEXNER LLP
    . ':· :; ~-·~.\TFS 01 ST~QJckiltiJ06Es. New York, NY 100011 {t) 212.446.2300 I (f) 212.446.2350 I www.bsfllp.com
